Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141797 & (16)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices


  v                                                                 SC: 141797
                                                                    COA: 298862
                                                                    Kalamazoo CC: 2006-000719-FH
  HUSNAIN ALI ABBAS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 3, 2010 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted. The
  Court of Appeals shall address whether: (1) if, as the defendant contends, his trial
  counsel failed to advise him that he was not eligible for Holmes Youthful Trainee Act
  (MCL 762.11 et seq.) status, the Kalamazoo Circuit Court nevertheless correctly held that
  the defendant cannot meet the standard for establishing entitlement to relief from
  judgment absent the retroactive application of Padilla v Kentucky, 599 US ___ ; 130 S Ct
  1473; 176 L Ed 2d 2928 (2010); and (2) the decision in Padilla may be applied
  retroactively in this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 9, 2011                       _________________________________________
         d0302                                                                 Clerk